Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the amendments and arguments to claim 1, the rejection under 102(a)(1) in view of Coombs is overcome.  However, a new rejection below includes a secondary reference that teaches the new claim limitations regarding the seal. 
The applicant argues that it is not well known in the art to provide a seal between two parts and that the claimed limitation of an “elongated” and “contoured surface” would be novel.  The examiner disagrees.  O-rings and gaskets are both “elongated” (one dimension greater than another, the radial direction of both O-rings and gaskets is much longer than their thickness) and have “contoured surfaces” (O-rings are curved to become flush with the surfaces upon which they are pressed).  However, to expedite prosecution, the examiner has amended the rejection to include Hochstrasser EP 0 326 839 which discloses a saddle shaped, elongated seal with a contoured surface. 
For this reason, claims are rejected as described below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coombs U.S. Publication 2017/0370826 in view of Hochstrasser EP 0326839.
With respect to claim 1 and 19, Coombs discloses a flow cell system comprising:
A housing forming an enclosed and elongated fluid channel arranged along a first axis (Figure 1, housing 100, Figure 2, fluid channel = flow cell central portion 214)
An inlet arranged to connect a first outer surface area of the housing to the first end of the fluid channel and an outlet arranged to connect a second 
A first light guide and a second light guide concentrically arranged along a second axis and on opposite side walls of the fluid channel (Figure 2, light guides = light pipes 112)
Wherein the housing comprises at least a first part, a second part, and a body located between the first and the second part (Figure 1 and 2, first part = funnel 106, second part = funnel 108, body= central core 110, P.0045)
Wherein the first part and the second part together form the fluid channel (P.0045)
The body is elongated and has a contoured surface along the interface between the first part and the second part (Figure 2, seal body = central core 110, P.0045, contoured = matches flat faced funnels 106, 108)
However, Coombs fails to specifically disclose the body (central core 110) is a seal body. 
Hochstrasser discloses a releasable sealing system comprising:
A seal body is elongated and has a contoured surface along the interface between the first part and the second part (Figure 4, seal 20, wherein first part = 30 and second part = 62)
The seal body defines a saddle shaped surface (Figure 4, seal 20)
Hochstrasser discloses how these sealing arrangements can be used wherever two openings aligned with each other in a flow direction and sealing surface parallel to one another (Description, 2nd paragraph).  It would be obvious to one of ordinary skill in the art to apply the sealing technology of Hochstrasser for the connecting th paragraph)

With respect to claims 2-6, 17, 18, Coombs in view of Hochstrasser discloses all the limitations as applied to claim 1 above. In addition, Coombs discloses:
The first light guide comprises an exit surface, where light is emitted, arranged adjacent to the first side wall of the fluid channel, and wherein the second light guide comprises an entrance surface where the emitted light is received, arranged adjacent to a second opposing side wall of the fluid channel, wherein the exit surface and entrance surface is separated by a distance (Figure 2, exit surface = internal edge of light pipe 112, entrance surface = internal edge of light pipe 112, P.0043)
Wherein the first part is configured to form the enclosed and elongated channel arranged along the first axis, the fluid channel having an open side and the corresponding second part is configured to close the open side of the fluid channel (Figure 1, 2, first part = upper part 102, second part = bottom part 104, P.0043)
The seal encloses edges of opposing surfaces of the first and second part (Figure 1, screws 114 extend through open bores in 104 and 102, funnel edges 106 and 108, P.0045)
The seal comprises a first and second bore arranged on the second axis wherein the first bore is arranged to allow the first light guide to protrude through the first bore and the second light guide protrude through the 
The first light guide is enclosed in a first connector part and the second light guide is enclosed in a second connector part (Figure 2, first and second connector parts = flow cell 110)
A first fastener arranged to fasten or secure the first connector part to the housing and a second fastener arranged to fasten the second connector part to the housing (Figure 3, first fastener = screw 303B, second fastener = screws 303A, P.0045)
Wherein the first light guide and second light guide are formed by cutting a continuous light guide in a motion perpendicular to the first axis, such that the first and second light guides are separated by a desired distance (P.0043, light guides 110 made of engineering thermoplastic, wherein product by process limitation of how the light guides are made relies only on the resulting product)
The first axis extends along a first inner surface of the first part and a first inner surface of the second part (Figure 2, first axis along direction of fluid path 105, first part = 102, second part= 104)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877